Decided 15 August, 1900.
On Petition for Rehearing.
Per Curiam.
5. The able and forcible petition for rehearing, as well as the importance of the case, has. impelled us to re-examine the questions involved with the utmost care, notwithstanding which we are constrained to adhere to the former opinion. A surety may, in some instances, in a proper proceeding, without payment, compel his principal to pay, and the creditor to receive, the debt for which he has made himself liable : 7 Am. & Eng. Enc. Law (2 ed.), 345. But such remedy is not available here. The Chamber of Commerce is not a party to, nor is it liable to pay, the Green note ; and, moreover, neither the owner nor holder of that or the Breck note is a party to the suit. So, also, one joint obligor may, under special circumstances,—as where the debt has been reduced to judgment, and the liability of the judgment'debtors as between themselves is unascertained and undetermined, as in Thompson v. Dekum, 32 Or. 506 (52 Pac. 517, 755), — without having actually paid the debt, proceed in equity to ascertain the rights *67of tlie parties, and compel a co-obligor to pay Ms portion of the common obligation. But this case presents no special features to take it out of the general rule. Indeed, on the whole, it is difficult to conceive what decree the court could make if it should entertain jurisdiction and find the defendant Hughes liable on the Green and Breck notes. It could not require the owner and holder of the notes to accept payment, because he is not a party to the suit; and, if he were, the court could not compel him to accept partial payment, or prevent him from enfoi’cing collection from 'any of the joint makers, if he so chose; nor could we order Hughes to pay his portion of the debt to the plaintiff, for the plaintiff could not give him a discharge, nor has he yet paid more than his proportion of the obligation. So we are of the opinion that, on the record, the court ought not to entertain jurisdiction so far as the Green and Breck notes are concerned. The other matters are sufficiently considered in the former opinion. There is no difference in principle, so far as we can see, between Hughes’ liability on the notes given directly to the contractors and those given for money borrowed to aid in the construction of the building. In either case his liability depends upon the interpretation of the bond given by the Chamber of Commerce to the New York Life Insurance Co., and we have sufficiently indicated our views upon that question. The petition for rehearing is therefore denied. Rehearing Denied.
Decided 17 September, 1900.
On Motion to Recall Mandate.
Per Curiam.
The motion to recall the mandate is overruled. The statement in the opinion on the petition for rehearing that ‘ the Chamber of Commerce is not a party to, nor is it liable to pay, the Green note,” was in. *68tended to refer to its liability upon the face of the note, and not to the rights, equitable or otherwise, of the makers thereof against it for indemnity or reimbursement. In Wolmershausen v. Gullick, 62 Law J. Ch. 773, unlike the case at bar, the principal creditor was proceeding against the plaintiff alone for the full amount of the debt, and had established his claim by judgment, or what was deemed equivalent thereto. ' But, whether such fact is material or not, we are unwilling to follow the doctrine of that case. The conclusion therein that the surety against whom the claim was established could, before actual payment, maintain a suit in equity against a co-surety, and obtain a prospective order directing the defendant, upon payment by the plaintiff of his own share, to indemnify him against further liability, is reached, as stated by the court, in the “absence of express authority,” and is contrary to American adjudications, as we understand them. Motion Overruled.